Title: Sartine to the Commissioners, 3 June 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       A Marli Le 3 Juin 1778
      
      J’ai recû, Messieurs, La Lettre que vous m’avez fait l’honneur de m’écrire Le 16 du Mois passé pour demander qu’il soit accordé une fregate du Roi aux frères Basmarin Raimbeaux et Cie. pour etre emploié a proteger Le Commerce qu’ils font a l’Amerique et en même terns user de Represailles pour Les Pertes que Les Anglois Leur ont fait essuyer en dernier Lieu. Je voudrois qu’il me fut possible de me preter a ce que vous paroisser desirer; Mais sa Majesté a desiré que quant a Present il ne feroit detaché aucun de ses Batimens du service qu’ils remplissent, pour etre accordés a des Particuliers. J’ai l’honneur d’etre &c.
      
       De Sartine
      
     